FILED
                             NOT FOR PUBLICATION                            NOV 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN F. SMITH,                                   No. 10-16888

               Plaintiff - Appellant,            D.C. No. 3:08-cv-00144-ECR-
                                                 RAM
  v.

JAMES BENEDITTI; et al.,                         MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Edward C. Reed, Jr., District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       John F. Smith, a Nevada state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that defendants

were deliberately indifferent to his serious medical needs. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Smith failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent in the treatment of his knee. See id. at 1057-58 (a prison

official acts with deliberate indifference only if he or she knows of and disregards

an excessive risk to the prisoner’s health and safety; negligence and a mere

difference in medical opinion are insufficient); Hallett v. Morgan, 296 F.3d 732,

744-46 (9th Cir. 2002) (prisoner alleging that delay of medical treatment evinces

deliberate indifference must show that the delay led to further injury).

      We do not consider issues that were not raised in the opening brief. See

Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                           2                                    10-16888